COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        Liquid Outcome, LLC f/k/a Astonish Results, LLC d/b/a
                            Intygral and Zywave, Inc. v. Clovis Insurance Agency, Inc.

Appellate case number:      01-17-00141-CV

Trial court case number:    2015-62294

Trial court:                113th District Court of Harris County

       On February 24, 2017, the appellants, Liquid Outcome, LLC f/k/a Astonish
Results, LLC d/b/a Intygral and Zywave, Inc., filed a joint notice of interlocutory appeal
from the order, signed by the trial court on February 7, 2017, denying Zywave, Inc.’s
special appearance and plea to the jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN.
§ 51.014(a)(7), (8) (West 2015); TEX. R. APP. P. 26.1(b). On May 22, 2017, the
appellants filed a notice of settlement, noting that their brief deadline was May 22, 2017,
but stating that the parties have reached an agreement and are working to finalize the
settlement document and “anticipate that they will be filing a Motion to Dismiss the
Appeal and Motion for Final Judgment in the District Court within 30 days.”

        Accordingly, the Court construes this notice as a motion to abate and grants the
motion, abates the appeal, and remands the case to the trial court to permit proceedings
to effectuate the agreement. See TEX. R. APP. P. 42.1(a)(2)(C). This appeal is abated,
treated as a closed case, and removed from this Court’s active docket. If a motion to
reinstate and dismiss this appeal, or other appropriate motion, is not filed with the Clerk
of this Court within 30 days of the date of this order, this appeal will be reinstated and
appellant’s brief deadline will be reset.

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    
Date: June 6, 2017